United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2130
                                    ___________

Rebecca F. Leonard,                      *
                                         *
            Appellant,                   *
                                         *
      v.                                 *   Appeal from the United States District
                                         *   Court for the District of North Dakota.
Rolette County, a North Dakota           *
Political Subdivision; Carol             *   [UNPUBLISHED]
Gannarelli; Mary Richard; Judith         *
Boppre,                                  *
                                         *
            Appellees.                   *

                                    ___________

                             Submitted: October 21, 1999

                                   Filed: November 12, 1999
                                    ___________

Before WOLLMAN, ROSS and LOKEN, Circuit Judges
                           __________

PER CURIAM.

      Rebecca F. Leonard appeals from a judgment of the district court1 granting
summary judgment in favor of Rolette County and three county employees (the County)
and dismissing pendent state law claims. We affirm.



      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
      Leonard is a real estate abstractor who claims to have an allergy to second-hand
smoke. Leonard alleges that from 1994 until 1997 the County violated the public
access provisions of Title II of the Americans with Disabilities Act (ADA), 42 U.S.C.
§§ 12131-12134, by failing to have a smoke-free courthouse. The district court granted
the County's motion for summary judgment, holding that Leonard was not disabled
within the meaning of the ADA. Under the ADA, as relevant here, a disability is
defined as "a physical or mental impairment that substantially limits one or more of the
major life activities of such individual." 42 U.S.C. § 12102(2)(A).

        The district court did not err. Contrary to Leonard's argument, there is
insufficient evidence that her alleged impairment substantially limited her ability to
breathe. As the court noted, it is undisputed that in the absence of second-hand smoke,
Leonard is not restricted in any life activities. "Simply put, there is not enough
evidence of off-the-job breathing problems to find a substantial limitation of that life
activity." Muller v. Costello, 187 F.3d 298, 314 (2d Cir. 1999). In addition, viewed
in the light most favorable to Leonard, the evidence fails to show exposure to second-
hand smoke limited her access to the courthouse. From 1994 to 1997, Leonard went
to the courthouse 2330 times. We also note Leonard admitted that county employees
complied with her request in 1994 to stop smoking because of her pregnancy; she did
not register a complaint about smoking again until August 1997, and in November 1997
the County adopted a no-smoking policy. See Buckles v. First Data Resources, Inc.,
176 F.3d 1098, 1101 (8th Cir.1999) (ADA does not require irritant-free environment
but only reasonable accommodation).

      In the circumstances of this case, an extended discussion of the issues would
serve no useful purpose. Accordingly, we affirm the district court's judgment. See
8th Cir. R. 47B.




                                          -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-